13-4685
    Zhang v. Lynch
                                                                                     BIA
                                                                                 Segal, IJ
                                                                     A087 871 767/768/769

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of August, two thousand sixteen.

    PRESENT: JON O. NEWMAN,
             REENA RAGGI,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    LINA ZHANG, NING DU, TINGYUE DU,
                  Petitioners,

                     v.                                    13-4685
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,*
                  Respondent.
    _____________________________________

    FOR PETITIONERS:              Dehai Zhang, Esq., Flushing,
                                  New York.

    FOR RESPONDENT:               Joyce R. Branda, Acting Assistant
                                  Attorney General, Civil Division;

    *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
    Loretta E. Lynch is automatically substituted for former
    Attorney General Eric H. Holder, Jr. as Respondent.
                          Blair T. O’Connor, Assistant
                          Director; John B. Holt, Trial
                          Attorney, Office of Immigration
                          Litigation, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Lina Zhang, Ning Du, and Tingyue Du, natives

and citizens of China, seek review of a November 25, 2013

order of the BIA affirming the November 2, 2011 decision of an

Immigration Judge (“IJ”), which denied asylum, withholding of

removal, and Convention Against Torture (“CAT”) relief. In re

Lina Zhang, Ning Du, Tingyue Du, Nos. A087 871 767/768/769

(B.I.A. Nov. 25, 2013), aff’g Nos. A087 871 767/768/769

(Immig.   Ct.   N.Y.C.   Nov.   2,       2011).   Zhang   is   the   lead

petitioner, and the others are derivative beneficiaries of her

asylum claim.     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the BIA and the IJ’s decisions, including the portions of

the IJ’s decision not explicitly discussed by the BIA.                See

Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

The applicable standards of review are well established.              See

                                     2
8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534
F.3d 162, 165-66 (2d Cir. 2008).

      For asylum applications governed by the REAL ID Act,

such as Zhang’s, the IJ may, considering the totality of the

circumstances,      base   a   credibility         finding    on   an   asylum

applicant’s     demeanor,       candor,       or    responsiveness,           and

inconsistencies in her statements and other record evidence,

without regard to whether they go “to the heart of the

applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin v. Mukasey, 534 F.3d at 163-65.

    Here,     the   totality     of    the     circumstances,      including

Zhang’s inconsistent and implausible testimony, supports the

IJ’s adverse credibility determination. Zhang claims that she

was persecuted in China because she violated that country’s

family planning policy, and she claims that she fears future

persecution    on   account     of    her    Christian   faith.         The    IJ

reasonably    found   Zhang’s     testimony        inconsistent     with      her

asylum   application.          Zhang       testified   that    after     being

subjected to a forced abortion, she stayed home for about one

month. Her asylum application affidavit, however, states that

she was hospitalized for one month after her abortion.                     When

confronted with this discrepancy, Zhang admitted that she lied


                                       3
in   her   original    affidavit,       explaining    that    her    prior

attorney’s secretary instructed her to embellish her claim.

When asked why she did not correct this error before the

merits hearing, Zhang stated that she “forgot.”                Certified

Administrative Record (“C.A.R.”) 85.         The IJ reasonably found

these explanations unpersuasive.         See Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005).

     Zhang’s testimony was also inconsistent with that of her

husband’s.      Zhang’s     husband       testified    that    she     was

hospitalized for a month after her abortion.           When confronted

with Zhang’s statement that she lied about how long she was

hospitalized,   her    husband   asserted     that    Zhang   must    have

“remembered it wrong.”        C.A.R. 115.       Additionally, Zhang

testified that after she returned to work, she was fired about

one month later.      Her husband, however, testified that Zhang

had a confrontation with her boss on the first day she

returned to work, and only worked for a few more days.

     Finally, Zhang testified that, although she attended

church in Virginia when she visited her daughter, she did not

attend a church when she was home in New York City because she

could not find a service conducted in Chinese.                      The IJ

reasonably found it implausible that Zhang would not be able


                                    4
to find such a church in New York City, particularly given her

testimony that she made little attempt to search for one. See

Xiu Xia Lin v. Mukasey, 534 F.3d at 168.

    Given Zhang’s inconsistent and implausible testimony,

substantial evidence supports the agency’s adverse credibility

determination, which provided an adequate basis for denying

her asylum, withholding of removal, and CAT relief.       See

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534
F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148, 155-57

(2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5